UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4692



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM JUNIOR JACOBS, a/k/a Boogie,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:03-cr-00036-1)


Submitted: May 31, 2007                         Decided:   June 4, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul C. Pooley, Durham, North Carolina, for Appellant.          Amy
Elizabeth Ray, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, Thomas Tullidge Cullen, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William Junior Jacobs seeks to appeal his conviction and

sentence. In criminal cases, the defendant must file the notice of

appeal within ten days after the entry of judgment.             Fed. R. App.

P. 4(b)(1)(A).           With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.            Fed. R.

App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th

Cir. 1985).

               The district court entered its amended judgment* on

December 15, 2005.          The notice of appeal was filed on June 23,

2006.       Because Jacobs failed to file a timely notice of appeal or

to obtain an extension of the appeal period, we dismiss the appeal.

We   dispense     with    oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    DISMISSED




        *
      Jacobs filed a 28 U.S.C. § 2255 (2000) motion alleging his
trial counsel ignored his request to file a notice of appeal from
his criminal judgment.    The district court granted the § 2255
motion to allow Jacobs to appeal from an amended judgment. The
court’s order instructed a notice of appeal must be filed within
ten days of the court’s order.

                                     - 2 -